UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53114 LV FUTURES FUND L.P. (Exact name of registrant as specified in its charter) Delaware 20-8529012 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ceres Managed Futures LLC 522 Fifth Avenue, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 296-1999 Managed Futures Profile LV, L.P. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes 0No T LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) INDEX TO QUARTERLY REPORT ON FORM 10-Q June 30, 2011 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Financial Condition as of June 30, 2011 and December 31, 2010 2 Statements of Income and Expenses for the Three and Six Months EndedJune 30, 2011 and 2010 3 Statements of Changes in Partners’ Capital for the Six Months Ended June 30, 2011 and 2010 4 Notes to Financial Statements 5-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29-42 Item 4. Controls and Procedures 42-43 PART II. OTHER INFORMATION Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Securities and Use of Proceeds 44 Item 6. Exhibits 44 PART I.FINANCIAL INFORMATION Item 1.Financial Statements LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, ASSETS $ $ Investments in Affiliated Trading Companies: Investment in Kaiser I, LLC 15,316,018 16,075,963 Investment in TT II, LLC 12,886,799 16,437,221 Investment in WNT I, LLC 9,880,299 – Investment in Rotella I, LLC 6,443,197 10,837,728 Investment in Augustus I, LLC 5,887,896 6,683,266 Investment in GLC I, LLC 4,450,103 5,960,750 Investment in Chesapeake I, LLC 4,020,026 5,057,606 Investment in DKR I, LLC 2,906,774 11,198,986 Total Investments in Affiliated Trading Companies, at fair value (cost $62,512,159 and $68,408,357, respectively) 61,791,112 72,251,520 Receivable from Affiliated Trading Companies – 1,162,507 Subscriptions receivable – 553,442 Total Assets 61,791,112 73,967,469 LIABILITIES Redemptions payable 1,539,624 913,541 Payable to Affiliated Trading Companies – 619,826 Total Liabilities 1,539,624 1,533,367 PARTNERS’ CAPITAL Class A (37,126.398 and 39,904.989 Units, respectively) 37,058,548 42,648,264 Class B (6,512.123 and 7,784.920 Units, respectively) 6,628,802 8,463,247 Class C (13,125.020 and 16,438.640 Units, respectively) 13,624,366 18,178,357 Class D* (1,818.843 and 1,818.843 Units, respectively) 1,906,333 2,028,255 Class Z (957.352 and 975.359 Units, respectively) 1,033,439 1,115,979 Total Partners’ Capital 60,251,488 72,434,102 Total Liabilities and Partners’ Capital 61,791,112 73,967,469 NET ASSET VALUE PER UNIT Class A 998.17 1,068.75 Class B 1,017.92 1,087.13 Class C 1,038.04 1,105.83 Class D* 1,048.09 1,115.12 Class Z 1,079.48 1,144.17 * Class D Units were issued beginning on March 1, 2009. The accompanying notes are an integral part of these financial statements. - 2 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) STATEMENTS OF INCOME AND EXPENSES (Unaudited) For the Three Months Ended June30, For the Six Months Ended June 30, $ EXPENSES Ongoing Placement Agent fees 271,341 315,089 561,804 608,350 General Partner fees 165,505 207,785 343,891 401,352 Administrative fees 66,201 83,114 137,556 160,541 Total Expenses 503,047 605,988 1,043,251 1,170,243 NET INVESTMENT LOSS (503,047) (605,988) (1,043,251) (1,170,243) REALIZED/NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS Realized 889,004 (192,470) 1,298,770 (192,470) Net change in unrealized depreciation on investments (3,650,142) (3,408,730) (4,564,210) (2,156,945) Total Realized/Net Change in Unrealized Depreciation on Investments (2,761,138) (3,601,200) (3,265,440) (2,349,415) NET LOSS (3,264,185) (4,207,188) (4,308,691) (3,519,658) NET LOSS ALLOCATION Class A (2,040,595) (2,219,246) (2,719,055) (1,887,552) Class B (329,955) (494,421) (440,206) (404,952) Class C (747,885) (830,498) (965,412) (695,119) Class D (95,854) (604,310) (121,922) (490,235) Class Z (49,896) (58,713) (62,096) (41,800) NET LOSS PER UNIT * Class A (53.53) (54.21) (70.58) (47.78) Class B (53.22) (53.66) (69.21) (45.82) Class C (52.89) (53.07) (67.79) (43.79) Class D (52.70) (52.76) (67.03) (42.74) Class Z (52.11) (51.82) (64.69) (39.55) Units Units Units Units WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING Class A 38,379.592 40,804.347 38,981.516 39,876.061 Class B 6,656.018 9,119.600 7,157.511 8,725.704 Class C 14,315.005 16,356.890 15,113.206 15,893.739 Class D 1,818.843 11,454.637 1,818.843 11,424.888 Class Z 957.352 1,133.121 960.436 1,073.950 * Based on change in net asset value per Unit. The accompanying notes are an integral part of these financial statements. – 3 – LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL For the Six Months Ended June 30, 2011 and 2010 (Unaudited) Class A Class B Class C Class D Class Z Total $ Partners’ Capital, December 31, 2010 42,648,264 8,463,247 18,178,357 2,028,255 1,115,979 72,434,102 Subscriptions 2,393,226 596,880 673,500 – – 3,663,606 Net Loss (2,719,055) (440,206) (965,412) (121,922) (62,096) (4,308,691) Redemptions (5,263,887) (1,991,119) (4,262,079) – (20,444) (11,537,529) Partners’ Capital, June 30, 2011 37,058,548 6,628,802 13,624,366 1,906,333 1,033,439 60,251,488 Partners’ Capital, December 31, 2009 39,684,890 8,492,803 16,633,598 12,265,562 1,069,141 78,145,994 Subscriptions 6,860,593 1,899,240 3,766,753 65,000 170,000 12,761,586 Net Loss (1,887,552) (404,952) (695,119) (490,235) (41,800) (3,519,658) Redemptions (2,567,845) (512,299) (2,194,266) – – (5,274,410) Partners’ Capital, June 30, 2010 42,090,086 9,474,792 17,510,966 11,840,327 1,197,341 82,113,512 Class A Class B Class C Class D Class Z Total Units Units Units Units Units Units Beginning Units, December 31, 2010 39,904.989 7,784.920 16,438.640 975.359 66,922.751 Subscriptions 2,258.482 563.218 605.343 – – 3,427.043 Redemptions (5,037.073) (1,836.015) (3,918.963) – (18.007) (10,810.058) Ending Units, June 30, 2011 37,126.398 6,512.123 13,125.020 1,818.843 957.352 59,539.736 Beginning Units, December 31, 2009 37,990.609 8,032.706 15,543.827 11,394.809 975.295 73,937.246 Subscriptions 6,752.403 1,838.676 3,607.044 59.828 157.826 12,415.777 Redemptions (2,518.494) (503.973) (2,088.999) – – (5,111.466) Ending Units, June 30, 2010 42,224.518 9,367.409 17,061.872 11,454.637 1,133.121 81,241.557 The accompanying notes are an integral part of these financial statements. - 4 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS June 30, 2011 (Unaudited) The unaudited financial statements contained herein include, in the opinion of management, all adjustments necessary for a fair presentation of the financial condition and results of operations of LV Futures Fund L.P. (formerly, Managed Futures Profile LV, L.P.) (“LV” or the “Partnership”).The financial statements and condensed notes herein should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the fiscal year ending December 31, 2010. 1.Organization LV Futures Fund L.P. (formerly, Managed Futures ProfileLV, L.P.) was formed on February 22, 2007, under the Delaware Revised Uniform Limited Partnership Act, as a multi-advisor commodity pool created to profit from the speculative trading of domestic and foreign futures contracts, forward contracts, foreign exchange commitments, options on physical commodities and futures contracts, spot (cash) commodities and currencies, exchange of futures contracts on physicals transactions and futures contracts transactions, and any rights pertaining thereto (collectively, “Futures Interests”) (refer to Note 4. Financial Instruments of the Trading Companies) through its investments in affiliated trading companies (each a “Trading Company”, or collectively the “Trading Companies”).LV is one of the partnerships in the Managed Futures Multi-Strategy Profile Series, comprised of LV and Meritage Futures Fund L.P. (“Meritage”) (formerly, Managed Futures Profile MV, L.P.) (collectively, the “Profile Series”).Prior to May 1, 2011, the Profile Series was comprised of the Partnership, Meritage, and Polaris Futures Fund L.P. (formerly, Managed Futures Profile HV, L.P.). - 5 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership allocates substantially all of its assets to multiple affiliated Trading Companies, each of which allocates substantially all of its assets to the trading program of an unaffiliated commodity trading advisor which makes investment decisions for each respective Trading Company. The Partnership commenced trading operations on August 1, 2007, in accordance with the terms of its Limited Partnership Agreement (the “Limited Partnership Agreement”).The non-clearing commodity broker for each Trading Company is Morgan Stanley Smith Barney LLC (“MSSB”).Morgan Stanley & Co. Incorporated (“MS&Co.”) acts as each Trading Company’s clearing commodity broker, except that Morgan Stanley Smith Barney Kaiser I, LLC (“Kaiser I, LLC”) uses Newedge USA, LLC (“Newedge”).Morgan Stanley & Co. International plc (“MSIP”) acts as each Trading Company’s commodity broker to the extent it trades on the London Metal Exchange (except for Kaiser I, LLC, which uses Newedge) (collectively, MS&Co., MSIP, and Newedge are referred to as the “Commodity Brokers”).Each Trading Company’s over-the-counter foreign exchange spot, options, and forward contract counterparty is either MS&Co. and/or Morgan Stanley Capital Group Inc. (“MSCG”) to the extent a Trading Company trades options on over-the-counter foreign currency forward contracts (except that Newedge serves in such capacity with respect to Kaiser I, LLC). The financial statements of the Partnership have been prepared using the “Fund of Funds” approach and accordingly all revenue and expense information from the Trading Companies is reflected as a net change in unrealized appreciation (depreciation) on investments on the Statements of Income and Expenses.The - 6 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) Partnership maintains sufficient cash balances on hand to satisfy ongoing operating expenses for the Partnership. The Trading Companies and their trading advisors (each individually, a “Trading Advisor” or collectively, the “Trading Advisors”) for the Partnership at June 30, 2011, are as follows: Trading Company Trading Advisor Morgan Stanley Smith Barney Augustus I, LLC (“Augustus I, LLC”) GAM International Management Limited Morgan Stanley Smith Barney Chesapeake Diversified I, LLC (“Chesapeake I, LLC”) Chesapeake Capital Corporation Morgan Stanley Smith Barney DKR Fusion I, LLC (“DKR I, LLC”) DKR Fusion Management L.P. Morgan Stanley Smith Barney GLC I, LLC (“GLC I, LLC”) GLC Ltd. Kaiser I, LLC Kaiser Trading Group Pty. Ltd. Morgan Stanley Smith Barney Rotella I, LLC (“Rotella I, LLC”) Rotella Capital Management, Inc. (“Rotella”) Morgan Stanley Smith Barney TT II, LLC (“TT II, LLC”) Transtrend B.V. Morgan Stanley Smith Barney WNT I, LLC (“WNT I, LLC”) Winton Capital Management Limited Ceres Managed Futures LLC (“Ceres”), the general partner of the Partnership and the trading manager of each Trading Company, is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is majority-owned indirectly by Morgan Stanley and minority-owned indirectly by Citigroup Inc. MSSB is the principal subsidiary of MSSBH.MS&Co., MSIP, and MSCG are wholly-owned subsidiaries of Morgan Stanley. Ceres may reallocate the Partnership’s assets to the different Trading Companies at its sole discretion. - 7 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) Units of limited partnership interest (“Units”) of the Partnership are being offered in four share classes in a private placement pursuant to Regulation D under the Securities Act of 1933, as amended.Depending on the aggregate amount invested in the Partnership, limited partners receive class A, B, C or D Units in the Partnership(each a “Class” and collectively the “Classes”).Certain limited partners who are not subject to the ongoing placement agent fee are deemed to hold Class Z Units.Ceres received Class Z Units with respect to its investment in the Partnership. Ceres is not required to maintain any investment in the Partnership, and may withdraw any portion of its interest in the Partnership at any time, as permitted by the Limited Partnership Agreement.In addition, Class Z shares are only being offered to certain individuals affiliated with Morgan Stanley at Ceres’ sole discretion.Class Z Unit holders are not subject to paying the ongoing placement agent fee. Effective May 18, 2011, the Partnership changed its name from Managed Futures Profile LV, L.P. to LV Futures Fund L.P. Effective June 1, 2011, the Partnership through its investment in Morgan Stanley Smith Barney WNT I, LLC added Winton Capital Management Limited (“WNT”) as a Trading Advisor to the Partnership. -8 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) 2.Related Party Transactions The cash held by each Trading Company is on deposit with MSSB, MS&Co., and MSIP in futures interest trading accounts to meet margin requirements as needed.MSSB pays each Trading Company at each month end interest income on 100% of its average daily funds held at MSSB.Assets deposited with MS&Co. and MSIP as margin are credited with interest income at a rate approximately equivalent to what MS&Co. and MSIP pay or charge other customers on such assets deposited as margin.Assets not deposited as margin with MS&Co. and MSIP are credited with interest income at a rate equal to the monthly average of the 4-week U.S. Treasury bill discount rate less 0.15% during such month but in no event less than zero.For purposes of such interest payments, net assets do not include monies owed to each Trading Company on Futures Interests. MSSB and MS&Co. will retain any excess interest not paid to each Trading Company. The Partnership pays monthly administrative fees and general partner fees to Ceres.The Partnership pays to MSSB ongoing placement agent fees on a monthly basis equal to a percentage of the net asset value of a limited partners’ Units as of the beginning of each month. - 9 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) 3.Financial Highlights Changes in the net asset value per Unit for three and six months ended June 30, 2011 and 2010 were as follows: Class A Class B Class C Class D Class Z PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, APRIL 1, 2011: $1,100.79 $$1,131.59 NET OPERATING RESULTS: Net investment loss (8.94) (6.55) Net realized/unrealized loss (44.59) (45.45) Net loss (53.22) (52.89) NET ASSET VALUE, JUNE 30, 2011: $ 998.17 RATIOS TO AVERAGE NET ASSETS: Net investment loss (2) -3.41% -2.91% -2.41% -2.16% -1.40% Partnership expenses (1) (2) 3.41% 2.91% 2.41% 2.16% 1.40% TOTAL RETURN: -5.09% -4.97% -4.85% -4.79% -4.61% PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, JANUARY 1, 2011: $1,115.12 $$1,144.17 NET OPERATING RESULTS: Net investment loss (11.92) Net realized/unrealized loss (52.56) (53.54) (55.11) Net loss (70.58) (69.21) (67.03) NET ASSET VALUE, JUNE 30, 2011: $ 998.17 $ 1,038.04 $ 1,048.09 RATIOS TO AVERAGE NET ASSETS: Net investment loss (2) -3.43% -2.93% -2.42% -2.17% -1.41% Partnership expenses (1) (2) 3.43% 2.93% 2.42% 2.17% 1.41% TOTAL RETURN: -6.60% -6.37% -6.13% -6.01% -5.65% - 10 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, ARIL 1, 2010: $ 1,079.39 $ 1,086.43 $$1,108.49 NET OPERATING RESULTS: Net investment loss (8.84) (5.79) Net realized/unrealized loss (45.37) (46.01) (46.97) (47.97) Net loss (53.66) (52.76) (51.82) NET ASSET VALUE, JUNE 30, 2010: $ 996.82 $ 1,026.32 $ 1,033.67 RATIOS TO AVERAGE NET ASSETS: Net investment loss (2) -3.41% -2.91% -2.41% -2.16% -1.40% Partnership expenses (1) (2) 3.41% 2.91% 2.41% 2.16% 1.40% TOTAL RETURN: -5.16% -5.04% -4.92% -4.86% -4.67% PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, JANUARY 1, 2010: $ 1,070.11 $ 1,076.41 $$1,096.22 NET OPERATING RESULTS: Net investment loss (17.50) (15.13) (11.44) Net realized/unrealized loss (30.28) (30.69) (31.11) (31.30) Net loss (47.78) (45.82) (43.79) (42.74) NET ASSET VALUE, JUNE 30, 2010: $ 996.82 $ 1,026.32 $ 1,033.67 RATIOS TO AVERAGE NET ASSETS: Net investment loss (2) -3.43% -2.92% -2.42% -2.17% -1.41% Partnership expenses (1) (2) 3.43% 2.92% 2.42% 2.17% 1.41% TOTAL RETURN: -4.57% -4.33% -4.09% -3.97% -3.61% (1) Annualized (2) Does not include the expenses of the Trading Companies in which the Partnership invests. 4.Financial Instruments of the Trading Companies The Trading Advisors trade Futures Interests on behalf of the Trading Companies.Futures and forwards represent contracts for delayed delivery of an instrument at a specified date and price.Futures Interests are open commitments until settlement date, at which time they are realized.They are valued at fair value, generally on a daily basis, and the unrealized gains and losses on open contracts (the difference between contract trade - 11 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) price and market price) are reported in the Statements of Financial Condition as a net unrealized gain or loss on open contracts.The resulting net change in unrealized gain and loss is reflected in the net change in unrealized trading profit (loss) on open contracts from one period to the next on the Statements of Income and Expenses.The fair value of exchange-traded futures, options and forward contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of business on the last business day of the reporting period.The fair value of foreign currency forward contracts is extrapolated on a forward basis from the spot prices quoted as of approximately 3:00 P.M. (E.T.) of the last business day of the reporting period.The fair value of non-exchange-traded foreign currency option contracts is calculated by applying an industry standard model application for options valuation of foreign currency options, using as inputs, the spot prices, interest rates, and option implied volatilities quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period.Risk arises from changes in the value of these contracts and the potential inability of counterparties to perform under the terms of the contracts.There are numerous factors which may significantly influence the fair value of these contracts, including interest rate volatility. The fair value of exchange-traded contracts is based on the settlement price quoted by the exchange on the day with respect to which fair value is being determined.If an exchange-traded contract could not have been liquidated on such day due to the operation of daily limits or other rules of the exchange, the settlement price will be equal to the settlement price on the first subsequent day on which the contract could be liquidated.The fair value of non-exchange-traded contracts is based on the fair value quoted by the counterparty. - 12 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Trading Companies’ contracts are accounted for on a trade-date basis and marked to market on a daily basis. Aderivative is defined as a financial instrument or other contract that has all three of the following characteristics: 1) a) One or more “underlyings” and b) one or more “notional amounts” or payment provisions or both; 2) Requires no initial net investment or a smaller initial net investment than would be required for other types of contracts that would be expected to have a similar response relative to changes in market factors; and 3) Terms that require or permit net settlement. Generally, derivatives include futures, forwards, swaps or options contracts, and other financial instruments with similar characteristics such as caps, floors, and collars. The futures, forwards and options traded by the Trading Advisors on behalf of the Trading Companies involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Trading Companies’ open positions, and consequently in their earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency - 13 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) contracts are settled upon termination of the contract. Gains and losses on off-exchange-traded forward currency options contracts are settled upon an agreed upon settlement date.However, the Trading Companies are required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Trading Companies’ accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MSSB for the benefit of MS&Co. 5.Fair Value Measurements and Disclosures Financial instruments are carried at fair value, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following three levels: Level 1 - unadjusted quoted market prices in active markets for identical assets and liabilities; Level 2 - inputs other than unadjusted quoted market prices that are observable for the asset or liability, either directly or indirectly (including unadjusted quoted market prices for similar investments, interest rates, credit risk); and Level 3 - unobservable inputs for the asset or liability (including the Partnership’s own assumptions used in determining the fair value of investments). In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The Partnership’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and consideration of the factors specific to the investment. - 14 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. June 30, 2011 Assets Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ $ Investment in Kaiser I, LLC – – Investment in TT II, LLC – – Investment in WNT I, LLC – – Investment in Rotella I, LLC – – Investment in Augustus I, LLC – – Investment in GLC I, LLC – – Investment in Chesapeake I, LLC – – Investment in DKR I, LLC December 31, 2010 Assets Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ $ Investment in TT II, LLC – – Investment in Kaiser I, LLC – – Investment in DKR I, LLC – – Investment in Rotella I, LLC – – Investment in Augustus I, LLC – – Investment in GLC I, LLC – – Investment in Chesapeake I, LLC – – - 15 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership’s assets identified as “Investments in Affiliated Trading Companies” reflected on the Statements of Financial Condition represents the net asset value of the Partnership’s pro rata share of each Trading Company.The net assets of each Trading Company is equal to the total assets of the Trading Company (including, but not limited to all cash and cash equivalents, accrued interest and amortization of original issue discount, and the fair value of all open Futures Interests contract positions and other assets) less all liabilities of the Trading Company (including, but not limited to, brokerage commissions that would be payable upon the closing of open Futures Interest positions, management fees, incentive fees, and extraordinary expenses), determined in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). At June 30, 2011, the Partnership’s investment in the Trading Companies represented approximately: Kaiser I, LLC 25.40%; TT II, LLC 21.40%; WNT I, LLC 16.40%; Augustus I, LLC 9.80%; Rotella I, LLC 10.70%; GLC I, LLC 7.40%; Chesapeake I, LLC 6.70% and DKR I, LLC 4.80% of LV’s Partners’ Capital, respectively. At December 31, 2010, the Partnership’s investment in the Trading Companies represented approximately: Kaiser I, LLC 22.25%; TT II, LLC 22.75%; DKR I, LLC 15.50%; Rotella I, LLC 15.00%; Chesapeake I, LLC 7.00%; GLC I, LLC 8.25% and Augustus I, LLC 9.25% of LV’s Partners’ Capital, respectively. The tables below represent summarized Income Statement information for the Trading Companies that the Partnership invests in for the three and six months ended June 30, 2011 and 2010, respectively, in accordance with Rule 3-09 of Regulation S-X, as follows: - 16 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended June 30, 2011 Investment Loss Net Investment Loss Total Trading Results Net Loss $ Kaiser I, LLC TT II, LLC (13,055,667) For the Six Months Ended June 30, 2011 Investment Loss Net Investment Loss Total Trading Results Net Loss $ Kaiser I, LLC TT II, LLC For the Three Months Ended June 30, 2010 Investment Income/(Loss) Net Investment Loss Total Trading Results Net Income/(Loss) $ Chesapeake I, LLC Kaiser I, LLC TT II, LLC 822 For the Six Months Ended June 30, 2010 Investment Income/(Loss) Net Investment Loss Total Trading Results Net Income(Loss) $ Chesapeake I, LLC Kaiser I, LLC TT II, LLC 6.Other Pronouncements In May 2011, FASB issued Accounting Standards Update (“ASU”) 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRSs”).” The amendments within this ASU change the wording used to describe - 17 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONTINUED) many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements to eliminate unnecessary wording differences between U.S. GAAP and IFRSs. However, some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements and other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The ASU is effective for annual and interim periods beginning after December 15, 2011 for public entities.This new guidance is not expected to have a material impact on the Partnership’s financial statements. 7.Income Taxes No provision for income taxes has been made in the accompanying financial statements, as limited partners are individually responsible for reporting income or loss based upon their respective share of the Partnership’s revenues or expenses for income tax purposes.The Partnership files U.S. federal and state tax returns. The guidance issued by the Financial Accounting Standards Board on income taxes clarifies the accounting for uncertainty in income taxes recognized in the Partnership's financial statements, and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected tobe taken. The Partnership has concluded that there are no significant uncertain tax positions that - 18 - LV FUTURES FUND L.P. (formerly, Managed Futures Profile LV, L.P.) NOTES TO FINANCIAL STATEMENTS (CONCLUDED) would require recognition in the financial statements as of June 30, 2011.If applicable, the Partnership recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses in the Statements of Income and Expenses.Generally, the 2007 through 2010 tax years remain subject to examination by U.S. federal and most state tax authorities.No income tax returns are currently under examination. 8.Subsequent Events Management of Ceres performed its evaluation of subsequent events through the date of filing, and has determined that there were no subsequent events requiring adjustment of or disclosure in the financial statements other than these disclosed below. Effective July 1, 2011, the management fee payable by the Partnership to Rotella was reduced from a monthly management fee equal to 1/12 of 2% (a 2% annual rate to 1% annual rate) to a monthly management fee equal to 1/12 of 1% (a 1% annual rate). - 19 - Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquidity.MS&Co. and its affiliates act as custodians of each Trading Company’s assets pursuant to customer agreements and foreign exchange customer agreement.The Partnership allocates substantially all of its assets to multiple Trading Companies. Such assets are deposited in the Trading Companies’ trading accounts with MS&Co. or its affiliates.The funds in such accounts are available for margin and are used to engage in Futures Interest trading pursuant to instructions provided by the Trading Advisors.The assets are held in either non-interest bearing bank accounts or in securities and instruments permitted by the Commodity Futures Trading Commission for investment of customer segregated or secured funds.Since the Partnership’s sole purpose is to trade Futures Interests indirectly through the investment in the Trading Companies, it is expected that the Trading Companies will continue to own such liquid assets for margin purposes. The Trading Companies’ investment in Futures Interests may, from time to time, be illiquid.Most U.S. futures exchanges limit fluctuations in prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.”Trades may not be executed at prices beyond the daily limit.If the price for a particular futures or options contract has increased or decreased by an amount equal to the daily limit, positions in that futures or options contract can neither be taken nor liquidated unless traders are willing to effect trades at or within the limit.Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading.These market conditions could prevent the Trading Companies from promptly liquidating their futures or options contracts and result in restrictions on redemptions. - 20 - There is no limitation on daily price moves in trading forward contracts on foreign currencies.The markets for some world currencies have low trading volume and are illiquid, which may prevent the Trading Companies from trading in potentially profitable markets or prevent the Trading Companies from promptly liquidating unfavorable positions in such markets, subjecting them to substantial losses.Either of these market conditions could result in restrictions on redemptions.For the periods covered by this report, illiquidity has not materially affected the Partnership’s assets. There are no known material trends, demands, commitments, events, or uncertainties at the present time that are reasonably likely to result in the Partnership’s liquidity increasing or decreasing in any material way. Capital Resources.The Partnership does not have, nor does it expect to have, any capital assets.Redemptions, exchanges, and sales of Units in the future will affect the amount of funds available for investments in Futures Interests in subsequent periods.It is not possible to estimate the amount, and therefore the impact, of future inflows and outflows of Units. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to the Partnership’s capital resource arrangements at the present time. Results of Operations General.The Partnership’s results depend on the Trading Advisors and the ability of each Trading Advisor’s trading program to take advantage of price movements in the futures, forward and options markets.The following presents a summary of the Partnership’s operations for the three and six month periods ended - 21 - June 30, 2011 and 2010, and a general discussion of its trading activities during each period.It is important to note, however, that the Trading Advisors trade in various markets at different times and that prior activity in a particular market does not mean that such market will be actively traded by the Trading Advisors or will be profitable in the future.Consequently, the results of operations of the Partnership are difficult to discuss other than in the context of the Trading Advisors’ trading activities on behalf of the Partnership during the period in question.Past performance is no guarantee of future results. The Partnership’s results of operations set forth in the financial statements on pages 2 through 19 of this report are prepared in accordance with U.S. GAAP, which requires the use of certain accounting policies that affect the amounts reported in these financial statements, including the following:the contracts the Trading Companies trade are accounted for on a trade-date basis and marked to market on a daily basis.The difference between their original contract value and fair value is recorded on the Statements of Income and Expenses as “Net change in unrealized gain (loss)” for open contracts, and recorded as “Realized trading gain (loss)” when open positions are closed out.The sum of these amounts constitutes the Trading Company’s trading results.The fair value of a futures contract is the settlement price on the exchange on which that futures contract is traded on a particular day.The value of a foreign currency forward contract is based on the spot rate as of approximately 3:00 P.M. (E.T.) the close of the business day. For the Three and Six Months Ended June 30, 2011 The Partnership recorded total realized/net change in unrealized depreciation on investments of $(2,761,138) and expenses totaling $503,047, resulting in a net loss of $3,264,185 for the three months ended June 30, 2011.The Partnership’s net asset value per Unit by share Class is provided in the table below. - 22 - Share Class NAV at 6/30/11 NAV at 3/31/11 A B C D Z The most significant trading losses were incurred within the energy markets, primarily during May and June, due to long futures positions in crude oil and its related products as prices moved lower on concern that energy demand may weaken. Within the agricultural complex, losses were recorded primarily in April from long positions in cotton futures as prices declined to a three-month low on concern demand may slow from China, the world’s biggest buyer of the fiber. Further losses were experienced during May due to long positions in coffee futures as prices moved lower on speculation production may increase in Brazil and Vietnam. Within the global stock index sector, losses were incurred primarily in May from long positions in European, U.S., and Pacific Rim equity index futures as prices declined after worse-than-expected economic reports and mounting worries over the European debt crisis stoked concern the global economic recovery is faltering. Losses were also experienced within the metals markets, primarily during May, due to long positions in silver futures as prices fell sharply from a 31-year high. Within the currency sector, small losses were recorded primarily during May due to long positions in the Australian dollar, Canadian dollar, and South African rand versus the U.S. dollar. A portion of the Partnership’s losses during the quarter was offset by gains achieved within the global interest rate sector, primarily during May, from long positions in U.S. fixed-income futures as prices increased following reports that showed the U.S. economy grew less than forecast and U.S. jobless claims unexpectedly rose, thereby boosting demand for the relative “safety” of government bonds. - 23 - The Partnership recorded total realized/net change in unrealized depreciation on investments of $(3,265,440) and expenses totaling $1,043,251, resulting in a net loss of $4,308,691 for the six months ended June 30, 2011.The Partnership’s net asset value per Unit by share Class is provided in the table below. Share Class NAV at 6/30/11 NAV at 12/31/10 A B C D Z The most significant trading losses were incurred within the agricultural complex, primarily during March, from long positions in corn futures as prices fell after a U.S. Department of Agriculture report revealed increasing world stockpiles and declining U.S. exports of the crop. During May, long positions in coffee futures resulted in additional losses in this sector as prices moved lower on speculation production may increase in Brazil and Vietnam. Within the global stock index markets, losses were experienced primarily in March from long positions in European and Pacific Rim equity index futures as prices reversed lower amid concern that the natural disaster and subsequent nuclear crisis in Japan was going to threaten the global economic recovery. Further losses were recorded during May from long positions in European, U.S., and Pacific Rim equity index futures as global stock prices declined. Within the currency markets, losses were incurred primarily in January from long positions in the Australian dollar, Japanese yen, and South African rand versus the U.S. dollar as the value of these currencies declined against the U.S. dollar amid optimism about the U.S. economy. During May, long positions in the Australian dollar, Canadian dollar, and South African rand versus the U.S. dollar resulted in losses. Losses were recorded within the global interest rate sector throughout a majority of the first four months of the year as concerns regarding the European debt - 24 - crisis and mixed signs regarding an economic recovery in the U.S. resulted in volatile price movement and a lack of sustained trends. Losses were also recorded within the energy markets, primarily during May and June, due to long futures positions in crude oil and its related products as prices moved lower amid signs the global economic recovery is slowing. Lastly, small losses were incurred within the metals sector, primarily during May, due to long positions in silver futures as prices fell sharply from a 31-year high. For the Three and Six Months Ended June 30, 2010 The Partnership recorded total realized/net change in unrealized depreciation on investments of $(3,601,200) and expenses totaling $605,988, resulting in a net loss of $4,207,188 for the three months ended June 30, 2010.The Partnership’s net asset value per Unit by share Class is provided in the table below. Share Class NAV at 6/30/10 NAV at 3/31/10 A $996.82 B C $1,026.32 D $1,033.67 Z $1,056.67 The most significant trading losses of approximately 2.2% were recorded in the global stock index sector, primarily during May and June, from long positions in European and Pacific Rim equity index futures. Equity prices declined in May on growing concerns that Greece’s sovereign debt crisis might begin to spread throughout Europe.Additionally, prices continued to fall throughout May due to uncertainty regarding policy actions in Europe and the impact on global economic growth.During June, equity prices dropped during the second half of the month on concerns regarding weakening growth in China and a slump in U.S. consumer confidence.Within the energy markets, losses of approximately 2.0% were incurred primarily - 25 - during May and June from long futures positions in crude oil and its related products as prices decreased amid worries that Europe’s debt troubles might impede global energy demand.Meanwhile, short positions in natural gas futures resulted in losses as prices reversed higher during the first half of May after a U.S. government report showed that stockpiles grew less than forecast.Natural gas futures prices then moved higher in June due to higher-than-normal temperatures in the Eastern U.S. and forecasts for an active hurricane season.In the currency sector, losses of approximately 1.9% were experienced primarily during May and June from long positions in the Australian dollar, Canadian dollar, and Mexican peso versus the U.S. dollar as the value of these currencies reversed lower against the U.S. dollar after growing concerns regarding the European debt crisis reduced demand for higher-yielding currency assets.Additional losses of approximately 0.7% were recorded within the metals markets, primarily during May, from long futures positions in aluminum, copper, nickel, and zinc as prices fell after credit-rating downgrades of Greece and Portugal threatened to undermine economic growth, thereby eroding demand for base metals.Smaller losses of approximately 0.7% were incurred in the agricultural sector, primarily during May and June, from short positions in corn futures as prices reversed higher following news that U.S. farmers planted fewer acres than they had planned.Elsewhere in this sector, short positions in wheat futures resulted in losses as prices rose in June on supply concerns after wet weather disrupted harvesting in the U.S. Midwest and Great Plains.A portion of the Partnership’s losses for the quarter was offset by gains of approximately 3.8% achieved within the global interest sector throughout the majority of the quarter from long positions in U.S., European, and Japanese fixed-income futures as prices trended higher due to an unexpected drop in U.S. consumer confidence, increased regulatory scrutiny of the financial industry, and the growing European debt crisis. - 26 - The Partnership recorded total realized/net change in unrealized depreciation on investments of $(2,349,415) and expenses totaling $1,170,243, resulting in a net loss of $3,519,658 for the six months ended June 30, 2010.The Partnership’s net asset value per Unit by share Class is provided in the table below. Share Class NAV at 6/30/10 NAV at 12/31/09 A B $1,011.46 C $1,026.32 D $1,033.67 Z $1,056.67 The most significant trading losses of approximately 2.0% were experienced in the global stock index sector, primarily during January, May, and June, from long positions in U.S., European, and Pacific Rim equity index futures.During January, global equity prices reversed sharply lower amid disappointing U.S. corporate earnings reports, concerns regarding U.S. President Barack Obama’s proposed limits on risk-taking by banks, and speculation that China might raise interest rates.Later in January, global equity prices continued to fall on mounting concerns over sovereign debt defaults from a number of European countries, most notably Greece, Portugal, and Spain.Additional losses were recorded in these markets during May as prices once again reversed lower on growing concerns that Greece’s sovereign debt crisis might begin to spread throughout Europe.Prices then continued to fall throughout May due to uncertainty regarding policy actions in Europe and the impact on global economic growth.Global equity prices dropped further during the second half of June on concerns regarding weakening growth in China and a slump in U.S. consumer confidence.Within the energy markets, losses of approximately 1.7% were incurred primarily during January, May, and June from long futures positions in crude oil and its related products.During January, prices in these markets declined due to reports of increased U.S. inventories, as well as on speculation that China’s economic activity and energy demand may ease.Prices also dropped during May and June amid worries that Europe’s - 27 - aforementioned debt troubles might weaken global energy demand.In the agricultural sector, losses of approximately 1.6% were experienced primarily during February and March from long futures positions in sugar as prices reversed lower amid easing supply concerns following news that production might rise in Brazil, India, and Thailand, three of the world’s largest sugar producers.Elsewhere in the agricultural complex, short positions in corn futures resulted in losses as prices reversed higher following news that U.S. farmers planted fewer acres than they had planned.Smaller losses were recorded from short futures positions in wheat as prices rose in June on supply concerns after wet weather disrupted harvesting in the U.S. Midwest and Great Plains.Within the currency sector, losses of approximately 0.4% were incurred primarily during January, May, and June from long positions in the Australian dollar, Canadian dollar, and Norwegian krona versus the U.S. dollar.During January, the value of the U.S. dollar rose relative to these currencies after a drop in the global equity markets diminished demand for riskier assets, thereby causing the U.S. dollar to benefit as a “safe haven” currency.The value of these currencies then moved lower against the U.S. dollar during May and June after growing concerns regarding the European debt crisis reduced demand for higher-yielding currency assets.Additional losses of approximately 0.2% were experienced in the metals markets, primarily during January and May, from long positions in aluminum, copper, and zinc futures.During January, prices dropped amid a rise in the value of the U.S. dollar, as well as on speculation that demand for base metals might wane.Further losses were experienced in May as prices were pressured lower after credit-rating downgrades of Greece and Portugal threatened to undermine economic growth, which eroded demand for base metals.A portion of the Partnership’s losses for the first six months of the year was offset by gains of approximately 4.8% achieved within the global interest rate sector throughout the majority of the first six months of 2010 from long positions in U.S. European, and Japanese fixed-income futures.Prices in this sector increased during the first quarter on concerns that lending restrictions in China, possible reductions in - 28 - U.S. stimulus measures, and Greece’s fiscal struggles might stifle the global economic rebound, thereby boosting demand for the relative “safety” of government bonds.Prices were then pressured higher during the second quarter amid an unexpected drop in U.S. consumer confidence, increased regulatory scrutiny of the financial industry, and the growing European debt crisis. Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Introduction All of the Partnership’s assets are subject to the risk of trading loss through its investments in the Trading Companies, each of which invests substantially all of its assets in the trading program of an unaffiliated Trading Advisor. The market-sensitive instruments held by the Trading Companies are acquired for speculative trading purposes, and substantially all of the respective Trading Companies’ assets are subject to the risk of trading loss.Unlike an operating company, the risk of market-sensitive instruments is integral, not incidental, to the Trading Companies’ main line of business. The futures, forwards and options traded by the Trading Companies involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities.These factors result in frequent changes in the fair value of the Trading Companies’ open positions, and consequently in their earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts and forward currency options contracts are settled upon termination of the contract.However, the Trading Companies are required to meet margin - 29 - requirements equal to the net unrealized loss on open forward currency contracts in the Trading Companies’ accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MSSB for the benefit of MS&Co. The total market risk of the respective Trading Companies may increase or decrease as it is influenced by a wide variety of factors, including, but not limited to, the diversification among the Trading Companies’ open positions, the volatility present within the markets, and the liquidity of the markets. The face value of the market sector instruments held by the Trading Companies is typically many times the applicable margin requirements.Margin requirements generally range between 2% and 15% of contract face value.Additionally, the use of leverage causes the face value of the market sector instruments held by the Trading Companies typically to be many times the total capitalization of the Trading Companies. The Partnership’s and the Trading Companies’ past performance are no guarantee of their future results.Any attempt to numerically quantify the Trading Companies’ market risk is limited by the uncertainty of their speculative trading.The Trading Companies’ speculative trading and use of leverage may cause future losses and volatility (i.e., “risk of ruin”) that far exceed the Trading Companies’ experiences to date disclosed under the “Trading Companies’ Value at Risk in Different Market Sectors” section and significantly exceed the Value at Risk (“VaR”) tables disclosed below. Limited partners will not be liable for losses exceeding the current net asset value of their investment. - 30 - Quantifying the Trading Companies’ Trading Value at Risk The following quantitative disclosures regarding the Trading Companies’ market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. The Trading Companies account for open positions on the basis of mark to market accounting principles. Any loss in the market value of the Trading Companies’ open positions is directly reflected in the Trading Companies’ earnings and cash flow. The Trading Companies’ risk exposure in the market sectors traded by the Trading Advisors is estimated below in terms of VaR.VaR for a particular market sector is estimated by Ceres using a model based upon historical simulation (with a confidence level of 99%) which involves constructing a distribution of hypothetical daily changes in the value of a trading portfolio.The VaR model takes into account linear exposures to risks including equity and commodity prices, interest rates, foreign exchange rates, and correlation among these variables.The hypothetical daily changes in the value of a Trading Company’s portfolio are based on daily percentage changes observed in key market indices or other market factors (“market risk factors”) to which the portfolio is sensitive. The one-day 99% confidence level of the Trading Companies’ VaR corresponds to the reliability of the expectations that the Trading Company’s trading losses in one day will not exceed the maximum loss indicated by the VaR.The 99% one-day confidence level is not an indication of probability of such losses, nor does VaR typically represent the worst case outcome. Ceres - 31 - uses approximately four years of daily market data and re-values its portfolio for each of the historical market moves that occurred over this period. This enables Ceres to generate a distribution of daily “simulated profit and loss” outcomes. The Trading Companies’ VaR computations are based on the risk representation of the underlying benchmark for each instrument or contract and do not distinguish between exchange and non-exchange dealer-based instruments.They are also not based on exchange and/or dealer-based maintenance margin requirements. VaR models, including the models used by Morgan Stanley and Ceres, are continually evolving as trading portfolios become more diverse and modeling techniques and systems capabilities improve. Please note that the VaR model is used to quantify market risk for historic reporting purposes only and is not utilized by either Ceres or the Trading Advisors in their daily risk management activities. Please further note that VaR as described above may not be comparable to similarly-titled measures used by other entities. The Trading Companies’ Value at Risk in Different Market Sectors As of June 30, 2011 and December 31, 2010, Chesapeake I, LLC’s total capitalization was $9,726,716 and $15,637,106, respectively.The Partnership owned approximately 41% and 32%, respectively, of Chesapeake I, LLC. Chesapeake I, LLC June 30,2011 December 31, 2010 Primary Market Risk Category VaR VaR Interest Rate (1.60)% (1.05)% Currency (1.48) (0.81) Equity Commodity Aggregate Value at Risk (6.76)% (7.91)% - 32 - As of June 30, 2011 and December 31, 2010, DKR I, LLC’s total capitalization was $53,089,299 and $11,198,986, respectively.The Partnership owned 5% and 100%, respectively, of DKR I, LLC. DKR I, LLC June 30, 2011 December 31, 2010 Primary Market Risk Category VaR VaR Interest Rate (1.84)% (0.55)% Currency Equity Commodity Aggregate Value at Risk (4.22)% (6.97)% As of June 30, 2011 and December 31, 2010, Kaiser I, LLC’s total capitalization was $39,779,516 and $40,014,468, respectively.The Partnership owned approximately 39% and 40%, respectively, of Kaiser I, LLC. Kaiser I, LLC June 30, 2011 December 31, 2010 Primary Market Risk Category VaR VaR Interest Rate (0.72)% (0.02)% Currency Equity Commodity Aggregate Value at Risk (0.84)% (0.47)% As of June 30, 2011 and December 31, 2010, TT II, LLC’s total capitalization was $403,022,901 and $43,741,623, respectively.The Partnership owned approximately 3% and 38%, respectively, of TT II, LLC. - 33 - TT II, LLC June 30, 2011 December 31, 2010 Primary Market Risk Category VaR VaR Interest Rate (1.24)% (0.32)% Currency Equity Commodity Aggregate Value at Risk (1.88)% (5.18)% As of June 30, 2011 and December 31, 2010, Rotella I, LLC’s total capitalization was $14,104,524 and $17,749,030, respectively.The Partnership owned approximately 46% and 61%, respectively, of Rotella I, LLC. Rotella I, LLC June 30, 2011 December 31, 2010 Primary Market Risk Category VaR VaR Interest Rate (0.65)% (0.71)% Currency Equity Commodity Aggregate Value at Risk (1.74)% (5.83)% As of June 30, 2011 and December 31, 2010, Augustus I, LLC’s total capitalization was $14,531,879 and $18,443,353, respectively.The Partnership owned approximately 41% and 36% respectively, of Augustus I, LLC. Augustus I, LLC June 30, 2011 December 31, 2010 Primary Market Risk Category VaR VaR Interest Rate (0.44)% (0.35)% Currency Aggregate Value at Risk (1.65)% (1.26)% - 34 - As of June 30, 2011 and December 31, 2010, GLC I, LLC’s total capitalization was $11,964,067 and $17,534,046, respectively.The Partnership owned approximately 37% and 34%, respectively of GLC I, LLC. GLC I, LLC June 30, 2011 December 31, 2010 Primary Market Risk Category VaR VaR Interest Rate (0.51)% (0.30)% Currency (0.43) (0.83) Equity (0.35) (1.12) Aggregate Value at Risk (1.01)% (1.82)% As of June 30, 2, LLC’s total capitalization was $14,042,169.The Partnership owned approximately 70% of WNT I, LLC.Effective June 1, 2, LLC was added as a Trading Company. WNT I, LLC June 30, 2011 Primary Market Risk Category VaR Interest Rate (1.15)% Currency Equity Commodity Aggregate Value at Risk (1.80)% The VaR for a market category represents the one-day downside risk for the aggregate exposures associated with this market category.The Aggregate Value at Risk listed above represents the VaR of the respective Trading Companies’ open positions across all the market categories, and is less than the sum of the VaRs for all such market categories due to the diversification benefit across asset classes. - 35 - Because the business of the Trading Companies is the speculative trading of futures, forwards and options, the composition of their trading portfolio can change significantly over any given time period, or even within a single trading day.Such changes could positively or negatively materially impact market risk as measured by VaR. The tables below supplement the quarter-end VaR set forth above by presenting the Trading Companies’ high, low, and average VaR, as a percentage of total net assets for the four quarter-end reporting periods from July 1, 2010 through June 30, 2011 and from January 1, 2010 through December 31, 2010, respectively. June 30, 2011 Chesapeake I, LLC Primary Market Risk Category High Low Average Interest Rate (2.17)% (1.05)% (1.49)% Currency Equity (2.98) Commodity Aggregate Value at Risk (9.25)% (6.76)% (7.93)% DKR I, LLC Primary Market Risk Category High Low Average Interest Rate (1.84)% (0.55)% (1.09)% Currency Equity (0.39) Commodity Aggregate Value at Risk (6.97)% (3.61)% (4.83)% Kaiser I, LLC Primary Market Risk Category High Low Average Interest Rate (0.72)% (0.02)% (0.36)% Currency Equity (0.44) Commodity Aggregate Value at Risk (0.90)% (0.47)% (0.75)% - 36 - Augustus I, LLC Primary Market Risk Category High Low Average Interest Rate (0.50)% (0.35)% (0.42)% Currency (1.95) Aggregate Value at Risk (2.22)% (1.26)% (1.65)% TT II, LLC Primary Market Risk Category High Low Average Interest Rate (1.24)% (0.32)% (0.82)% Currency Equity (0.20) Commodity Aggregate Value at Risk (5.82)% (1.88)% (4.21)% Rotella I, LLC Primary Market Risk Category High Low Average Interest Rate (0.86)% (0.65)% (0.73)% Currency Equity (0.50) Commodity Aggregate Value at Risk (6.27)% (1.74)% (4.60)% GLC I, LLC Primary Market Risk Category High Low Average Interest Rate (0.93)% –% (0.44)% Currency Equity Aggregate Value at Risk (2.02)% (0.76)% (1.40)% WNT I, LLC Primary Market Risk Category High Low Average Interest Rate (1.15)% (0.26)% (0.70)% Currency Equity (0.73) Commodity Aggregate Value at Risk (2.98)% (1.79)% (2.36)% - 37 - December 31, 2010 Chesapeake I, LLC Primary Market Risk Category High Low Average Interest Rate (2.17)% (1.01)% (1.40)% Currency Equity (2.15) Commodity Aggregate Value at Risk (7.91)% (2.88)% (6.39)% DKR I, LLC Primary Market Risk Category High Low Average Interest Rate (1.29)% (0.55)% (0.94)% Currency Equity Commodity Aggregate Value at Risk (6.97)% (1.56)% (3.59)% Kaiser I, LLC Primary Market Risk Category High Low Average Interest Rate (0.76)% (0.02)% (0.38)% Currency Equity Commodity Aggregate Value at Risk (1.40)% (0.47)% (0.92)% Augustus I, LLC Primary Market Risk Category High Low Average Interest Rate (0.71)% (0.35)% (0.51)% Currency Aggregate Value at Risk (1.85)% (1.26)% (1.54)% - 38 - TT II, LLC Primary Market Risk Category High Low Average Interest Rate (1.15)% (0.32)% (0.79)% Currency Equity Commodity Aggregate Value at Risk (6.84)% (1.03)% (4.72)% Rotella I, LLC Primary Market Risk Category High Low Average Interest Rate (0.92)% (0.56)% (0.76)% Currency Equity Commodity Aggregate Value at Risk (6.27)% (1.27)% (4.51)% GLC I, LLC Primary Market Risk Category High Low Average Interest Rate (0.88)% –% (0.42)% Currency Equity Aggregate Value at Risk (1.82)% (0.76)% (1.34)% Limitations on Value at Risk as an Assessment of Market Risk VaR models permit estimation of a portfolio’s aggregate market risk exposure, incorporating a range of varied market risks, reflect risk reduction due to portfolio diversification or hedging activities, and can cover a wide range of portfolio assets.However, VaR risk measures should be viewed in light of the methodology’s limitations, which include, but may not be limited to the following: · past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; - 39 - · changes in portfolio value caused by market movements may differ from those of the VaR model; · VaR results reflect past market fluctuations applied to currenttrading positions while future risk depends on future positions; · VaR using a one-day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and · the historical market risk factor data used for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. In addition, the VaR tables above, as well as the past performance of the Partnership and the Trading Companies, give no indication of the Partnership’s potential “risk of ruin.” The VaR tables provided present the results of the Partnership’s VaR for each of the Trading Companies’ market risk exposures and on an aggregate basis at June 30, 2011 and December 31, 2010, and for the four quarter-end reporting periods from July 1, 2010 through June 30, 2011 and from January 1, 2010 through December 31, 2010, respectively. VaR is not necessarily representative of the Trading Companies’ historic risk, nor should it be used to predict the Partnership or the Trading Companies’ future financial performance or their ability to manage or monitor risk. There can be no assurance that the Trading Companies’ actual losses on a particular day will not exceed the VaR amounts indicated above or that such losses will not occur more than once in 100 trading days. - 40 - Non-Trading Risk The Trading Companies have non-trading market risk on their foreign cash balances not needed for margin. These balances and any market risk they may represent are immaterial. The Trading Companies also maintain a substantial portion of their available assets in cash at MSSB; as of June 30, 2011, such amount was equal to: · approximately 96% of Kaiser I, LLC’s net assets. · approximately 93% of TT II, LLC’s net assets. · approximately 85% of DKR I, LLC’s net assets. · approximately 93% of Rotella I, LLC’s net assets. · approximately 97% of Augustus I, LLC’s net assets. · approximately 98% of GLC I, LLC’s net assets. · approximately 82% of Chesapeake I, LLC’s net assets. · approximately 94% of WNT I, LLC’s net assets. A decline in short-term interest rates would result in a decline in the Trading Companies’ cash management income.This cash flow risk is not considered to be material. Materiality, as used throughout this section, is based on an assessment of reasonably possible market movements and any associated potential losses, taking into account the leverage, optionality, and multiplier features of the Trading Companies’ market-sensitive instruments, in relation to the Trading Companies’ net assets. - 41 - Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Partnership’s market risk exposures – except for (A) those disclosures that are statements of historical fact and (B) the descriptions of how the Partnership manages its primary market risk exposures – constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The Partnership’s primary market risk exposures, as well as the strategies used and to be used by Ceres and the Trading Advisors for managing such exposures, are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Partnership’s risk controls to differ materially from the objectives of such strategies.Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation, and many other factors could result in material losses, as well as in material changes to the risk exposures and the risk management strategies of the Partnership. Investors must be prepared to lose all or substantially all of their investment in the Partnership. Item 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of the management of Ceres, at the time this quarterly report was filed, Ceres’ President (Ceres’ principal executive officer) and Chief Financial Officer (Ceres’ principal financial officer) have evaluated the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of June 30, 2011.The Partnership’s disclosure controls and procedures are designed to provide reasonable assurance that - 42 - information the Partnership is required to disclose in the reports that the Partnership files or submits under the Exchange Act are recorded, processed and summarized and reported within the time period specified in the applicable rules and forms.Based on this evaluation, the President and Chief Financial Officer of Ceres have concluded that the disclosure controls and procedures of the Partnership were effective at June 30, 2011. Changes in Internal Control over Financial Reporting There have been no significant changes during the period covered by this quarterly report in the Partnership’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) that have materially affected or are reasonably likely to materially affect the Partnership’s internal control over financial reporting . Limitations on the Effectiveness of Controls Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. - 43 - PART II.OTHER INFORMATION Item 1A.RISK FACTORS There have been no material changes from the risk factors previously referenced in the Partnership’s Report on Form 10-K for the fiscal year ended December 31, 2010. Item 2.UNREGISTERED SALES OF SECURITIES AND USE OF PROCEEDS Units of the Partnership are sold to persons and entities who are accredited investors as the term is defined in Rule 501(a) of Regulation D. The aggregate proceeds of securities sold in all share Classes to the limited partners, from inception through June 30, 2011, was $111,001,098.Since inception, the Partnership received $805,000 in consideration from the sale of Units to the General Partner. Item 6.EXHIBITS Certification of President of Ceres Managed Futures LLC, the general partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the general partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of President of Ceres Managed Futures LLC, the general partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the general partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. - 44 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LV Futures Fund L.P. (Registrant) By: Ceres Managed Futures LLC (General Partner) August 15, 2011 By: /s/Jennifer Magro Jennifer Magro Chief Financial Officer The General Partner which signed the above is the only party authorized to act for the registrant.The registrant has no principal executive officer, principal financial officer, controller, or principal accounting officer and has no Board of Directors. - 45 -
